DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In view of applicant’s amendments and arguments filed on February 6, 2022, the rejection of claim 6 under 35 U.S.C. 112(b) as stated in the Office Action mailed on November 4, 2021 has been withdrawn.

Terminal Disclaimer
The three terminal disclaimers filed on February 6, 2022 were disapproved.  The terminal disclaimers do not comply with 37 CFR 1.321 because: the person who signed the terminal disclaimers is not the applicant, patentee or an attorney or agent of record.  37 CFR 1.321(a) and (b).   
The rejections of claims 1, 2, 4-6 and 8-13 previously rejected under nonstatutory double patenting as stated in the Office Action mailed on November 4, 2021 are still maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claims 1, 2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 6 of U.S. Patent No. 11,164,898 (hereinafter “Pat-898”).  Although the claims at issue are not identical, they are not patentably distinct from each other because Pat-898 discloses all the claimed limitations.  See below.
Pat-898 discloses [Re claim 1] a 3D micro display, the 3D micro display comprising: a first single crystal layer comprising a first plurality of light emitting diodes (LEDs) (see claim 1 of Pat-898); a second single crystal layer comprising a second plurality of light emitting diodes (LEDs) (see claim 1 of Pat-898), wherein said first single crystal layer comprises at least ten individual first LED pixels (see claim 1 of Pat-898), wherein said second single crystal layer comprises at least ten individual second LED pixels (see claim 1 of Pat-898), wherein said first plurality of light emitting diodes (LEDs) emits a first light with a first wavelength (see claim 1 of Pat-898), wherein said second plurality of light emitting diodes (LEDs) emits a second light with a second wavelength (see claim 1 of Pat-898), wherein said first wavelength and said second wavelength differ by greater than 10 nm (see claim 1 of Pat-898); and a third single crystal layer comprising at least one LED driving circuit (see claim 2 of Pat-898).
Pat-898 discloses [Re claim 2] wherein a plurality of said first LED pixels are individually driven, each of said plurality of said first LED pixels is driven by a unique said LED driving circuit (see claim 2 of Pat-898), and wherein said third single crystal layer and said second single crystal layer are separated by a vertical distance of less than ten microns and greater than 0.1 microns (see claim 2 of Pat-898).
Pat-898 discloses [Re claim 4] further comprising: -42-Docket No. MonolithIC3D-RCcon2 an oxide to oxide bonding structure (see claim 1 of Pat-898).
Pat-898 discloses [Re claim 5] wherein said second single crystal layer is disposed on top of said first single crystal layer (see claim 5 of Pat-898).
Pat-898 discloses [Re claim 6] wherein said third single crystal layer comprises at least ten third LED pixels (see claim 6 of Pat-898).

Claims 8-10, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8, 10, 12 and 13 of U.S. Patent No. 10,998,374 (hereinafter “Pat-374”).  Although the claims at issue are not identical, they are not patentably distinct from each other because Pat-374 discloses all the claimed limitations.  See below.
Pat-374 discloses [Re claim 8] a 3D micro display, the 3D micro display comprising: a first single crystal layer comprising at least one LED driving circuit (see claim 7 of Pat-374); a second single crystal layer comprising a first plurality of light emitting diodes (LEDs) (see claim 7 of Pat-374), wherein said second single crystal layer is disposed on top of said first single crystal layer (see claim 7 of Pat-374), 
Pat-374 discloses [Re claim 9] wherein a plurality of said first LED pixels are individually driven (see claim 8 of Pat-374), and wherein each of said plurality of said first LED pixels is driven by a unique said at least one LED driving circuit (see claim 8 of Pat-374).
Pat-374 discloses [Re claim 10] further comprising: a top surface of said first single crystal layer (see claim 10 of Pat-374); and -43-Docket No. MonolithIC3D-RCcon2 a bottom surface of said second single crystal layer, wherein a vertical distance is a distance from said top surface of said first single crystal layer to said bottom surface of said second single crystal layer, and wherein said vertical distance is less than ten microns and greater than 0.1 microns (see claim 10 of Pat-374).
Pat-374 discloses [Re claim 12] further comprising: a third single crystal layer (see claim 12 of Pat-374), wherein said third single crystal layer is disposed on top of said second single crystal layer (see claim 12 of Pat-374), and wherein said third single crystal layer comprises at least ten individual third LED pixels (see claim 12 of Pat-374).
Pat-374 discloses [Re claim 13] further comprising: a third single crystal layer (see claim 13 of Pat-374), wherein said third single crystal layer is disposed on top of said second single crystal layer (see claim 13 of Pat-374), and wherein each of said at .

Claims 8, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 17 of U.S. Patent No. 10,833,108 (hereinafter “Pat-108”).  Although the claims at issue are not identical, they are not patentably distinct from each other because Pat-108 discloses all the claimed limitations.  See below.
Pat-108 discloses [Re claim 8] a 3D micro display, the 3D micro display comprising: a first single crystal layer comprising at least one LED driving circuit (see claim 14 of Pat-108); a second single crystal layer comprising a first plurality of light emitting diodes (LEDs) (see claim 14 of Pat-108), wherein said second single crystal layer is disposed on top of said first single crystal layer (see claim 14 of Pat-108), wherein said second single crystal layer comprises at least ten individual first LED pixels (see claim 14 of Pat-108), wherein said 3D micro display comprises a bonding structure, and wherein said bonding structure comprises oxide to oxide bonding (see claim 14 of Pat-108).
Pat-108 discloses [Re claim 10] further comprising: a top surface of said first single crystal layer (see claim 17 of Pat-108); and -43-Docket No. MonolithIC3D-RCcon2 a bottom surface of said second single crystal layer (see claim 17 of Pat-108), wherein a vertical distance is a distance from said top surface of said first single crystal layer to said bottom surface of said 
Pat-108 discloses [Re claim 11] wherein said first plurality of light emitting diodes (LEDs) emits a first light with a first wavelength (see claim 14 of Pat-108), wherein said second plurality of light emitting diodes (LEDs) emits a second light with a second wavelength (see claim 14 of Pat-108), and wherein said first wavelength and said second wavelength differ by greater than 10 nm (see claim 14 of Pat-108).

Allowable Subject Matter
Claims 3, 7 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 3 recites the second single crystal layer and the first single crystal layer are separated by a vertical distance of less than ten microns and greater than 0.1 microns.
Claim 7 recites the third single crystal layer and the first single crystal layer are separated by a vertical distance of less than twenty microns and greater than 0.1 microns.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The examiner’s statements of reasons for allowance of claims 14-20 were given in the Office Action mailed on November 4, 2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        February 11, 2022